Citation Nr: 1129390	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-34 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected schizoaffective disorder with depressive symptoms (psychiatric disorder) prior to November 28, 2006.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

According to the evidence on file, the Veteran served on active duty from September 1953 to February 1956.

In September 2006, the Board of Veterans' Appeals (Board) granted service connection for a psychiatric disorder.  An October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO) granted service connection for a psychiatric disorder and assigned an initial 30 percent rating effective October 23, 1996.  The Veteran timely appealed the assigned rating and the effective date of service connection.  A December 2008 rating decision granted a 100 percent rating for a psychiatric disorder effective November 28, 2006.  The Veteran continued his appeal.

In March 2010, the Board denied the issues on appeal.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  The March 2010 Board denial of an evaluation in excess of 30 percent for service-connected psychiatric disorder prior to November 28, 2006 was vacated and remanded to the Board by an Order of the Court in February 2011 based on a January 2011 Joint Motion For Partial Remand (Joint Motion); the appeal as to the issue of an effective date prior to October 23, 1996 for the grant of service connection for psychiatric disorder was dismissed.   

A letter was sent to the Veteran on March 2, 2011, with a copy sent to his representative at the time, in which the Veteran was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A VA Form 21-22a, Appointment of Individual as Claimant's Representative, was received by the Board later in March 2011; and a copy of the March 2, 2011 letter was sent to the Veteran's attorney.  No additional evidence was received on behalf of the Veteran. 

FINDINGS OF FACT

1.  Prior to May 11, 1998, the Veteran's psychiatric symptomatology approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not reduced reliability and productivity.

2.  Beginning May 11, 1998, the Veteran's psychiatric symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected psychiatric disorder prior to May 11, 1998, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  4.132, Diagnostic Code 9205 (1996); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9211 (1997).

2.  The criteria for a rating of 50 percent, but no higher, for service-connected psychiatric disorder beginning May 11, 1998, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9211 (1997-2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in January 2004, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection for a psychiatric disorder.  Service connection was subsequently granted for a psychiatric disorder by the Board in September 2006.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the Veteran was informed in an October 2007 letter on what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the October 2007 letter.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a January 2007 letter about effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA psychiatric evaluation was conducted in March 2006.  Because the issue herein decided involves retrospective consideration for an earlier rating, the Veteran's current symptoms are not relevant and remand for additional examination at this point would not provide evidence supportive of the Veteran's claim on appeal.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  
The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

During the pendency of this claim, the criteria for evaluating psychiatric disabilities were revised.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).
In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.

Prior to November 7, 1996 schizoaffective disorder was rated under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9206 (1996).  Under those criteria, a rating of 100 percent is assigned with active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  A rating of 70 percent is assigned with lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  A rating of 50 percent is assigned with considerable impairment of social and industrial capability.  A rating of 30 percent is assigned with definite impairment of social and industrial capability.

Effective from November 7, 1996 the Veteran's schizoaffective disorder is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9211 (1997-2010).  The General Rating Formula for Mental Disorders, effective from that date, applies.

Under the general rating formula, a maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Under the general rating formula, a rating of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Under the general rating formula, a rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotypical speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Under the general rating formula, a rating of 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  




Analysis

According to the January 2011 Joint Motion, the March 2010 Board's denial of an initial rating in excess 30 percent prior to November 28, 2006 did not provide an adequate statement of reasons or bases because it erred by not addressing the favorable evidence provided by psychiatric reports dated in October 1985 and October 2007.  The discussion below will attempt to address this deficiency.

Service connection for schizoaffective disorder with depressive symptoms was granted in a September 2006 Board decision and implemented in the October 2006 rating decision on appeal with an initial 30 percent evaluation assigned, effective October 23, 1996.  An increased evaluation of 100 percent was assigned in a December 2008 rating decision, effective November 28, 2006.  The Veteran maintains that an initial total evaluation should be assigned as his mental disorder rendered him unemployable for the entire period.

According to an October 1985 fee-basis psychiatric examination report from J. Cavanagh, M.D., of K-M.D. Management Services, Inc., which had been requested by the New York State Department of Social Services, the Veteran was oriented and his speech was generally relevant and coherent.  The impression was multiple drug and alcohol abuses in a man with probable lifelong schizophrenia, chronic (at least 25 years).  The Veteran was not considered a candidate for vocational rehabilitation in the foreseeable future and it was noted that any funds he received from the Agency would probably be used for drugs and alcohol.  

In November 1986, the Social Security Administration (SSA) awarded the Veteran disability benefits, effective December 30, 1980, for chronic paranoid schizophrenia.

VA treatment reports dated from 1996 to 2006 reveal continued visits to the mental health clinic and the use of medication.

VA outpatient treatment notes in May 1996 show the Veteran was clearly delusional but was not homicidal or suicidal and was generally calm during the interview.  He was described as angry during other interviews in 1996.

A letter from a VA physician, dated in October 1996, asserts that the Veteran, who has been receiving psychiatric treatment by VA since the early 1980's, was currently paranoid and that his current condition was clearly similar to his condition in service.

According to VA outpatient treatment notes in 1997, the Veteran reported in September that he had run out of medication two weeks earlier and that his psychosis had intensified.  However, he was not agitated or hostile during the interview, and there was no homicidal or suicidal ideation.  It was noted in May and September 1997 that the Veteran was in a good mood.  The diagnosis in May and September was schizophrenia, paranoid type.

The Veteran complained in VA outpatient treatment notes in 1998 of continued auditory hallucinations.  When seen on May 11, 1998 and in June 1998, he was having problems sleeping; and it appeared that auditory hallucinations were significantly more prominent.  His psychiatric medication was increased on May 11, 1998, with Mellaril, an antipsychotic, increased from 200 milligrams (mg) at bedtime to 400 mg at bedtime and Trazadone, an antidepressant, increased from 100-200 mg at bedtime to 400 mg at bedtime.  It was reported that his overall psychotic symptoms were less intense on higher doses of medication.  The Veteran was oriented times three in August 1998, his speech was within normal limits, and his recent and remote memory was within normal limits for biographical information and historical facts.

VA outpatient treatment notes for February 1999 show that the Veteran initially reported depression but subsequently reported improvement in symptoms with changed medication; it was reported in March 1999 that he had become more active and less withdrawn.  However, he continued to complain of depression for the remainder of treatments during 1999.

VA outpatient treatment notes in 2000 show complaints of auditory hallucinations in February; at the time the Veteran was unkempt and his speech was very sparse and not spontaneous, and his affect was vague and guarded although no delusions were elicited and the Veteran was not considered a danger to himself or others.  When seen in March, he reported improvement in anxiety and that the voices were gone, but he endorsed continued persecutory delusions.  In May he reported the hallucinations were gone but complained of continued depression and insomnia; his mood was sad and withdrawn and his speech was sparse, but he was not suicidal or homicidal.  In August he reported that he was feeling better, that the delusions and depression were gone, and that he was sleeping better.  In September he stated he was not depressed or anxious and not hearing voices; during the interview his speech was sparse and his affect was constricted but there were no delusions or hallucinations and no formal thought disorder.  In November he stated he had been doing much better with new medications; the depression was in remission as were the psychotic symptoms of hallucinations and delusions.

VA outpatient treatment notes in 2001 show the Veteran complained in January of worsened depression with sad mood; during the interview the Veteran's presentation was unchanged and there was no sign of hallucinations, delusions or suicidal tendency.  In October he reported he had been off his medication for the past three months and was currently depressed and anxious with increased auditory hallucinations; again during the interview the Veteran's presentation was unchanged and there was no sign of hallucinations, delusions or suicidal tendency.

The Veteran presented to the VA outpatient clinic in June 2002 stating he had no auditory hallucinations when he took his medication.  On examination the Veteran was alert and oriented, with no audiovisual hallucinations or delusions.  His speech was normal, and his mood mildly dysphoric with congruent affect.  Thought was goal-oriented and there were no gross cognitive defects.  Behavioral controls were intact.  The Veteran's only current complaint was difficulty sleeping.  The psychiatrist assigned a current Global Assessment of Functioning (GAF) of 50.

A VA clinical note in November 2002 shows the Veteran reported that with medication his sleep was better and his hallucinations were under control.  He denied hallucinations or delusions and denied homicidal or suicidal ideation.  He was oriented times three, and his memory was intact.  His insight was fair and his judgment was good.  The psychiatrist's impression was that the Veteran was currently stable and no danger to himself or others.  The psychiatrist assigned a current GAF of 60.

VA outpatient treatment notes in 2003 show the Veteran presented in February complaining that his medication did not seem to work in reducing his worry over his son, who was away at school, but the examiner continued the assessment of clinical stability.  In April and October the Veteran stated that with medication his sleep had improved and hallucinations were under control; the Veteran was alert and oriented times two, with intact memory, fair insight and good judgment.  The GAF assigned throughout 2003 was 60.

VA outpatient treatment notes in March 2004 contain an impression of depression with psychosis; the Veteran was considered stable and was not a danger to himself or others.  His GAF continued at 60.

VA outpatient treatment notes in 2005 show stable symptoms in July; there were no audiovisual or auditory hallucinations or delusions, speech was normal, mood was approaching euthymic with congruent affect, thought was goal-oriented, there were no cognitive defects, and behavioral controls were intact.

In December 2005 the Veteran reported poor sleep but indicated that his hallucinations were under control.  He was alert and oriented times two.  Memory was intact, insight was fair, and judgment was good.  He denied hallucinations or delusional thoughts and denied homicidal or suicidal ideation.  The psychiatrist assigned a current GAF of 60.

The Veteran had a VA psychiatric examination in March 2006 during which he stated his medications helped him to feel more relaxed and less angry and depressed.  The Veteran presented in a cooperative and responsive manner and interacted appropriately with the examiner; the Veteran's ability to give a structured time line of events was limited by both his poor command of English and the presence of a formal thought disorder.  The Veteran endorsed continued auditory hallucinations, but stated they were less intrusive and he was able to ignore them.  His mood was presently level, but he remained suspicious of others and experience persistent delusions of reference, delusions of thought exertion and delusions of control.  He stated he was less angry than in the past but continued to experience occasional periods of depression lasting two to three weeks.  Objective signs of his illness included odd and inappropriate affective responses and a degree of tangential thinking.  The examiner stated the Veteran's symptoms had been continuously fairly consistent across several decades.

The Veteran presented to the VA outpatient clinic in March 2006 stating he chronically heard voices saying bad things to him, but less often.  During examination the Veteran was alert and fully oriented, with no loosening of associations, flight of ideas, or tangential or circumstantial thinking.  He denied visual hallucinations and denied homicidal or suicidal ideations.  No delusions or paranoid ideations were noted.  The Veteran's mood was anxious; his affect was full-range and appropriate to thought content.  Remote and recent memory was intact.  The psychiatrist assigned a current GAF of 55 and increased the Veteran's medication.

The Veteran presented to the VA outpatient clinic in August 2006 reporting that increased medication had completely resolved his problem with residual auditory hallucinations.  He stated he was feeling well and denied depressive or psychotic symptoms.  The Veteran was not homicidal or suicidal.  The psychiatrist continued the current medication regimen and did not assign a new GAF.

According to an October 2007 letter from a VA psychiatrist who has treated him in the past, the Veteran, who had been in treatment at the Manhattan VA since 1980, last worked part time in 1980 and had not been able to work since then due to his service-connected psychiatric disorder.



According to an October 2007 report from a VA clinical psychologist, there had not been any change in the Veteran's social, environmental, or employment functioning since the March 2006 VA evaluation.  The Veteran was considered severely impaired in his daily functioning and was completely unemployable.  

Addressing first the period prior to November 7, 1996, the Veteran is shown to have had "definite impairment of social and industrial capability" as required for the current 30 percent rating under the rating criteria then in effect.  The limited evidence relating to the period, which is just one month, does not show "considerable" impairment under the then-current rating criteria.

With respect to the evidence after November 7, 1996, the Board finds that there is an increase in psychiatric disability beginning on May 11, 1998, at which time it was reported that there was an increase in auditory hallucinations that resulted in the Veteran's medications being doubled in dosage.  The evidence since May 1998 shows frequent VA treatment for psychiatric disability.  Moreover, the psychiatric symptoms since May 1998 include auditory hallucinations, difficulty sleeping, delusions, an unkempt appearance, depression, and affective and tangential thinking that result in occupational and social impairment with reduced reliability and productivity.  

A rating in excess of 50 percent is not warranted for the Veteran's psychiatric disorder because the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

In fact, the GAF scores provided, which date from June 2002 to March 2006, range from 50 to 60, which is indicative of moderate symptomatology.  Moreover, the medical evidence on file, which includes multiple outpatient treatment reports, do not show most of the symptoms indicative of a higher rating of 70 percent, such as suicidal ideation, obsessional rituals that interfere with routine activities, 
near-continuous panic or depression affecting the ability to function, impaired impulse control, or spatial disorientation.

With respect to the October 2007 VA statement that the Veteran has been unemployable since 1980, the Board would point out that a Veteran who is considered unemployable does not automatically warrant a 100 percent schedular rating.  Rather, to warrant a 100 percent schedular rating, there would need to be evidence of psychiatric symptomatology indicative of total occupational and social impairment, as noted above.  This would mean evidence of symptomatology such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  While the Veteran has had auditory hallucinations and some delusions, the evidence does not show the other symptoms listed.  Consequently, the Veteran's psychiatric symptoms do not show total occupational and social impairment prior to November 28, 2006.

Although the Veteran was granted SSA disability benefits in 1986 effective from December 1980 due to his psychiatric disorder, the Board is to evaluation the Veteran's condition effective in October 1996.  Consequently, the medical records associated with the SSA, which all date to 1986 and before, are not relevant.  As to the fact that the SSA considers the Veteran to be totally disabled due to his schizophrenia, the findings of SSA are not controlling in the adjudication of VA benefits.  Murincsac v. Derwinski, 2 Vet. App. 363, 370 (1992).

The Board has considered the Veteran's GAF scores during the period, which ranged between 50 and 60.  The GAF score records the clinician's judgment of the individual's overall level of functioning, with 100 representing a high level of functioning and no psychiatric symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  While the GAF is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.

GAF scores between 50 and 60 indicate moderate symptoms or moderate difficulty functioning.  Quick Reference, supra, pg. 46-47.  Accordingly, the Veteran's GAF scores are consistent with the 50 percent rating.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his psychiatric symptoms.  His complaints are credible.  The Veteran's complaints have been considered in evaluating the disability at issue; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating prior to May 11, 1998, as discussed above.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case it is clear from the medical evidence that the functional impairment from the service-connected disability is not in excess of that contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

In reaching the above decision, the Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the increased rating claim for an initial evaluation in excess of 30 percent prior to May 11, 1998 for the psychiatric disorder at issue, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

A rating of 50 percent for service-connected psychiatric disorder beginning May 11, 1998, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


